                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


ROBERT E. MILLER,
No. 48707-019,

              Petitioner,
                                                            Case No. 18−cv–1528-MJR
vs.

WILLIAM TRUE

              Respondent.


                              MEMORANDUM AND ORDER

REAGAN, Chief Judge:

       Petitioner Robert E. Miller, an inmate in the United States Penitentiary located in Marion,

Illinois (“USP-Marion”), brings this habeas corpus action pursuant to 28 U.S.C. § 2241. Miller

was convicted for solicitation to kill a witness and attempted murder of a witness in the United

States District Court for the Northern District of Georgia and is serving a 350-month term of

imprisonment. See United States v. Miller, 1:97-CR-496-ODE (N.D. Ga., Aug. 25, 2008).

       Miller seeks retroactive application of the Supreme Court’s decision in Holland v.

Florida, 560 U.S. 631, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). In Holland, the Supreme Court

addressed the standard for equitable tolling under the Antiterrorism and Effective Death Penalty

Act (“AEDPA”) in the context of attorney misconduct. According to Miller, viewed through the

lens of Holland, his original § 2255 habeas motion, which was filed in 2006, was entitled to
                                                1
equitable tolling and should have been resolved on the merits. Because Holland was decided

after the subject § 2255 motion, Miller argues his claims fit within the savings clause in §

2255(e).

        This matter is now before the Court for preliminary review.                     Rule 4 of the Rules

Governing § 2254 Cases in United States District Courts provides that upon preliminary

consideration by the district court judge, “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) of those Rules gives

this Court the authority to apply the rules to other habeas corpus cases.

                                 Conviction and Original 2255 Motion 1

        In 1998, Miller was convicted by a jury in the Northern District of Georgia of two counts

of manufacturing and distributing counterfeit currency, one count of solicitation to kill a witness,

and one count of attempting to murder a witness.                      He was sentenced to 110 months

imprisonment on each of the counterfeiting counts, 240 months’ imprisonment on the solicitation

count, and 240 months on the attempted murder count. The first three sentences were to run

consecutively, and the last sentence was to run concurrently.

        In July 2006, Miller filed a motion to vacate, set aside or correct his sentence under 28

U.S.C. § 2255 in the Northern District of Georgia. In that motion, he argued that the only

1
  This is Petitioner’s second § 2241 Petition in this judicial district. See Miller v. Walton, 13-cv-1307-CJP. The
following is taken from the Response to the § 2241 petition and from the Court’s Memorandum and Order
dismissing the same. See Id. Docs. 41 and 66.
                                                        2
witness against him on the solicitation and attempted murder counts, Troy Plante, had since

recanted his testimony. On August 25, 2008, after conducting an evidentiary hearing, the court

concluded that Miller had known of Plante’s recantation for more than one year before filing his

§ 2255 motion and, therefore, the motion was untimely.

        Miller appealed this ruling to the Eleventh Circuit Court of Appeals. The Eleventh

Circuit denied Miller’s motion for a certificate of appealability. Miller sought review by the U.S.

Supreme Court, but his petition for a writ of certiorari was denied on March 17, 2009, thereby

ending his original § 2255 claim.

        In February 2011, the Eleventh Circuit denied Miller leave to file a second or successive

§ 2255 motion, stating:

        In his application, Miller indicates that he wishes to raise two claims in a second
        or successive § 2255 motion: (1) a freestanding actual-innocence claim, based on
        a material witness's apparent recantation of his trial testimony, and (2) a claim
        that his original § 2255 motion should have been considered timely pursuant to 28
        U.S.C. § 2255(f)(4). He acknowledges that neither of his claims is based on either
        a new rule of constitutional law or newly discovered evidence, and that he
        presented both claims in his original § 2255 motion. The district court's records
        show that an evidentiary hearing was held in the original § 2255 proceedings,
        during which Miller presented evidence of the witness's recantation and argued
        for application of § 2255(f)(4). Therefore, Miller has not identified either a new
        rule of law or newly discovered evidence in support of his claims, and, thus, he
        has failed to meet the statutory requirements of § 2255(h)(l)-(2).

In re Robert Ethan Miller, Jr., Case No. 11-10498-F (11th Cir., February 24, 2011). 2


2
 Since his conviction, Miller has filed more than 40 cases in federal court, including successive § 2255 motions and
several § 2241 petitions. A list of Miller’s numerous postconviction filings (those on file as of September 2013) is
available at Miller v. Walton, 13-cv-1307-CJP Doc. 41, Ex. 3 (identifying 40 post-conviction cases filed between
                                                         3
                          Prior Section 2241 Petition in the S.D. of Illinois

        Miller filed a § 2241 Petition in this judicial district in 2013. See Miller v. Walton, 13-cv-

1307-CJP (“2013 Petition”).          Miller, who was represented by counsel, argued that he was

entitled to habeas relief because Plante had recanted his testimony. He also suggested that the

time period for filing his § 2255 motion should be equitably tolled due to attorney misconduct.

The Court rejected these arguments, explaining as follows:

        The claim being advanced here was raised in Miller’s initial § 2255 motion. The
        Northern District of Georgia held an evidentiary hearing which stretched over
        several days. See, Transcript, Doc. 3, Ex. 2. That court determined that the
        motion was not timely filed because it was filed more than a year after Miller
        learned that Troy Plante recanted his prior testimony. Doc. 41, Ex. 1.

        The fact that the motion was not timely filed does not serve to make the § 2255
        remedy inadequate or ineffective. A petitioner cannot “lever his way into section
        2241 by making his section 2255 remedy inadequate….” Morales v. Bezy, 499
        F.3d 668, 672 (7th Cir. 2007) (emphasis in original). See also, Hill v. Werlinger,
        695 F. 3d 644, 648-649 (7th Cir. 2012), holding that § 2255 is not inadequate or
        ineffective where the claim could have been presented in a direct appeal or a
        §2255 motion.

        Petitioner cites no authority holding that failure to file a timely § 2255 motion
        authorizes the petitioner to proceed under § 2241.              In the counselled
        memorandum attached to the amended petition, petitioner argues at length that the
        untimely filing was caused by his previous counsel’s error. That amounts to an
        argument that the time period for filing his § 2255 motion should be equitably
        tolled. Such an argument must be addressed to the Eleventh Circuit, and not to
        this Court. Petitioner also seems to be suggesting that the Northern District of
        Georgia and/or the Eleventh Circuit erred in dismissing his motion as untimely,
        However, even if that decision were erroneous, that circumstance would not serve
        to make § 2255 inadequate or ineffective. Taylor, 314 F.3d at 835-836.

1998 and 2013). A review of court records on the U.S. PACER Case Locator, Civil Party Search, reveals that Miller
filed 11 cases between 2014 and 2018.
                                                       4
2013 Petition, Doc. 66. The Court also explained as follows with respect to Miller’s actual

innocence claim:

           Miller’s claim of actual innocence does not carry the day. First, it is highly
           questionable whether Plante’s recantation is sufficient to meet the demanding
           Schlup 3 standard. Secondly, Miller has not identified any constitutional defect in
           his conviction. Notably, Plante’s affidavit establishes that the prosecution was
           not aware that his testimony was (allegedly) untrue. See, Affidavit, Doc. 3. Ex. 1.
           The proposition that Plante lied at Miller’s trial, without more, does not establish
           a constitutional violation. See, Tabor v. Scott, 251 F.3d 1125, 1130 (7th Cir.
           2001). Lastly, the holding of McQuiggin is that a credible claim of actual
           innocence can serve to excuse procedural default. Miller’s §2241 petition is not
           barred by procedural default; it is barred by 28 U.S.C. §§ 2244(a) and 2255(e).
           Any argument that actual innocence presents cause for excusing the late filing of
           his §2255 motion must be presented to the Eleventh Circuit, and not to this Court.

Id. Accordingly, Miller’s § 2241 petition was denied, and the case was dismissed with

prejudice. Id.

                                             Habeas Petition

           In the instant petition, Miller (once again) argues that Plante’s recantation establishes he

is actually innocent. Hoping to bring this claim under § 2241 pursuant to the savings clause,

Miller relies on the Supreme Court’s decision in Holland v. Florida, 560 U.S. 631, 130 S.Ct.

2549, 177 L.Ed.2d 130 (2010), which had not been issued at the time he appealed or brought his

motion under § 2255.             In Holland the Supreme Court revisited the question of when an

attorney’s misconduct constitutes an “extraordinary circumstance” for purposes of equitable



3
    Schlup v. Delo, 115 S. Ct. 851 (1995).
                                                    5
tolling under the AEDPA. 4 Miller contends that Holland expanded the range of professional

misconduct that can be considered in determining whether equitable tolling applies to a late-filed

habeas proceeding, and that if the Northern District of Georgia had applied the principles

discussed in Holland, his § 2255 motion would have been deemed timely. Therefore, Miller

contends, his actual innocence claim (premised on Plante’s recantation) should be cognizable in

this proceeding.

        Miller also references the Fourth Circuit's recent decision in United States v. Wheeler,

886 F.3d 415 (4th Cir. 2018). Wheeler extended the reach of the savings clause to petitioners

challenging only their sentences, fashioning the following test:

        (1) [A]t the time of sentencing, settled law of this circuit or the Supreme Court
        established the legality of the sentence; (2) subsequent to the prisoner’s direct
        appeal and first § 2255 motion, the aforementioned settled substantive law
        changed and was deemed to apply retroactively on collateral review; (3) the
        prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
        or successive motions; and (4) due to this retroactive change, the sentence now
        presents an error sufficiently grave to be deemed a fundamental defect.

Wheeler, 886 F.3d at 429. Although Miller references Wheeler he does not explain how the

decision is applicable in the instant case.




4
 Defining the circumstances that justify equitable tolling of the AEDPA limitations period was previously addressed
by the Supreme Court in Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 166 L.Ed.2d 924 (2007). After
Holland, the Supreme Court revisited the issue in Maples v. Thomas, 565 U.S. 266, 132 S.Ct. 912, 181 L.Ed.2d 807
(2012).
                                                        6
                                            Discussion

       Generally, petitions for writ of habeas corpus under 28 U.S.C. § 2241 may not be used to

raise claims of legal error in conviction or sentencing but are limited to challenges regarding the

execution of a sentence. See Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998).

       A prisoner who has been convicted in federal court is generally limited to challenging his

conviction and sentence by bringing a motion pursuant to 28 U.S.C. § 2255 in the court which

sentenced him. A motion under § 2255 is ordinarily the “exclusive means for a federal prisoner

to attack his conviction.” Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003). And a prisoner is

generally limited to bringing only one motion under § 2255. A prisoner may not file a “second

or successive” motion unless a panel of the appropriate court of appeals certifies that such

motion contains either 1) newly discovered evidence “sufficient to establish by clear and

convincing evidence that no reasonable factfinder would have found the movant guilty of the

offense,” or 2) “a new rule of constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h).

       Under very limited circumstances, a prisoner may employ § 2241 to challenge his federal

conviction or sentence. 28 U.S.C. § 2255(e) contains a “savings clause” which authorizes a

federal prisoner to file a § 2241 petition where the remedy under § 2255 is “inadequate or

ineffective to test the legality of his detention.” The Seventh Circuit construed the savings clause

in In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998): “A procedure for postconviction relief can

be fairly termed inadequate when it is so configured as to deny a convicted defendant any
                                                 7
opportunity for judicial rectification of so fundamental a defect in his conviction as having been

imprisoned for a nonexistent offense.”

       The Seventh Circuit has explained that, to fit within the savings clause following

Davenport, a petitioner must meet three conditions. First, he must show that he relies on a new

statutory interpretation case rather than a constitutional case. Secondly, he must show that he

relies on a decision that he could not have invoked in his first § 2255 motion and that case must

apply retroactively. Lastly, he must demonstrate that there has been a “fundamental defect” in

his conviction or sentence that is grave enough to be deemed a miscarriage of justice. Brown v.

Caraway, 719 F.3d 583, 586 (7th Cir. 2013). See also, Brown v. Rios, 696 F3d 638, 640 (7th

Cir. 2012).

       The Seventh Circuit's cases following Davenport have held that “there must be some kind

of structural problem with section 2255 before section 2241 becomes available. In other words,

something more than a lack of success with a section 2255 motion must exist before the savings

clause is satisfied.” Webster v. Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015).

       Miller does not meet the Davenport criteria. Although Holland did not exist at the time

of his initial § 2255 motion, it did not change the law in such a way that rendered petitioner

actually innocent; the conduct for which Miller was convicted – manufacturing and distributing

counterfeit currency, solicitation to kill a witness, and attempted murder – remain criminal.

Miller’s actual innocence claim is premised not on Holland, but on Plante’s recantation. Thus,


                                                8
the legal theory that he advances does not rely on a change in the law that postdates his first §

2255 motion. See Kramer v. Olson, 347 F.3d 214, 217 (7th Cir. 2003).

        Finally, the Fourth Circuit’s decision in Wheeler does not alter the Court’s decision. As

previously noted, Wheeler extended the reach of the savings clause to petitioners challenging

only their sentences. But Miller is not arguing that his sentence is illegal or that he is actually

innocent of his sentence; he claims that he is actually innocent of his conviction. Wheeler does

not change the outcome because the kind of claim Miller is raising was already squarely within

the reach of the savings clause, if the petition satisfied the Davenport test. However, for reasons

already articulated, it does not.

        Accordingly, the savings clause offers Miller no relief, and the Petition must be

dismissed.

                                        Pending Motions

        All pending motions are DENIED as MOOT. The Court notes that on September 24,

2018, Miller filed a motion pertaining to allegedly unconstitutional conditions of confinement

(Doc. 11). A habeas petition is not the appropriate avenue for a prisoner to challenge the

conditions of his confinement. Robinson v. Sherrod, 631 F.3d 839, 840 (7th Cir.2011). Here,

because Miller is a federal prisoner, if a civil rights challenge can be made at all, it must be

challenged under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971).


                                                9
                                           Disposition

       As with his previous attempt to seek relief in this Court under § 2241, Miller has not

demonstrated that § 2255 is an inadequate remedy for his current claims. He thus cannot raise

these claims via a § 2241 petition.      See In re Davenport, 147 F.3d 605 (7th Cir. 1998).

Accordingly, the Petition is summarily DISMISSED with prejudice.

       If Petitioner wishes to appeal this dismissal, he may file a notice of appeal with this Court

within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1)(B). A motion for leave to

appeal in forma pauperis must set forth the issues Petitioner plans to present on appeal. See FED.

R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is allowed to proceed IFP, he will

be liable for a portion of the $505.00 appellate filing fee (the amount to be determined based on

his prison trust fund account records for the past six months) irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998). A proper and timely motion filed pursuant to Federal Rule of

Civil Procedure 59(e) may toll the 60-day appeal deadline. A Rule 59(e) motion must be filed no

more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline cannot

be extended.

       It is not necessary for Petitioner to obtain a certificate of appealability from this

disposition of his § 2241 petition. Walker v. O'Brien, 216 F.3d 626, 638 (7th Cir. 2000).


                                                10
IT IS SO ORDERED.

Dated: October 9, 2018

                              s/ MICHAEL J. REAGAN
                              United States Chief District Judge




                         11
